UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03140 Northern States Power Company (Exact name of registrant as specified in its charter) Wisconsin 39-0508315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 West Hamilton Avenue Eau Claire, Wisconsin (Address of principal executive offices) (Zip Code) (715) 737-2625 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Aug. 6, 2012 Common Stock, $100 par value 933,000 shares Northern States Power Company (a Wisconsin corporation) meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l— Financial Statements (Unaudited) 3 Item 2— Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 4— Controls and Procedures 20 PART II — OTHER INFORMATION Item 1— Legal Proceedings 21 Item 1A — Risk Factors 21 Item 4— Mine Safety Disclosures 21 Item 5— Other Information 21 Item 6— Exhibits 21 SIGNATURES 22 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin).NSP-Wisconsin is a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Southwestern Public Service Company, a New Mexico corporation (SPS); Public Service Company of Colorado, a Colorado corporation (PSCo); and NSP-Wisconsin.NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1 — ­FINANCIAL STATEMENTS NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands) Three Months Ended June 30 Six Months Ended June 30 Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Operating and maintenance expenses Conservation program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other (expense) income, net ) ) 14 Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $384, $445, $810 and $809, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ See Notes to Consolidated Financial Statements 3 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended June 30 Six Months Ended June 30 Net income $ Other comprehensive income Derivative instruments: Reclassification of losses to net income, net of tax of $12 for the three months ended June 30, 2012 and 2011, and $25 for the six months ended June 30, 2012 and 2011 19 19 38 38 Other comprehensive income 19 19 38 38 Comprehensive income $ See Notes to Consolidated Financial Statements 4 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Six Months Ended June 30 Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net derivative losses 63 63 Changes in operating assets and liabilities: Accounts receivable ) Accrued unbilled revenues Inventories Other current assets ) Accounts payable ) Net regulatory assets and liabilities Other current liabilities Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) ) Change in other noncurrent liabilities ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Other, net ) Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings, net Proceeds from notes payable to affiliate 50 Repayments of notes payable to affiliate - ) Repayments of long-term debt ) ) Capital contributions from parent - Dividends paid to parent ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash (paid) received for income taxes, net ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 5 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) June 30, 2012 Dec. 31, 2011 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable from affiliates - Accrued unbilled revenues Inventories Regulatory assets Prepaid taxes Deferred income taxes - Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Other investments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt Notes payable to affiliates Accounts payable Accounts payable to affiliates Dividends payable to parent Regulatory liabilities Environmental liabilities Accrued interest Derivative instruments - Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental liabilities Customer advances Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock — 1,000,000 shares authorized of $100 par value; 933,000 shares outstanding at June 30, 2012 and Dec. 31, 2011, respectively Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 6 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of NSP-Wisconsin and its subsidiaries as of June 30, 2012 and Dec. 31, 2011; the results of its operations, including the components of net income and comprehensive income, for the three and six months ended June 30, 2012 and 2011; and its cash flows for the six months ended June 30, 2012 and 2011.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after June 30, 2012 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2011 balance sheet information has been derived from the audited 2011 consolidated financial statements included in the NSP-Wisconsin Annual Report on Form 10-K for the year ended Dec. 31, 2011.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the NSP-Wisconsin Annual Report on Form 10-K for the year ended Dec. 31, 2011, filed with the SEC on Feb. 27, 2012.Due to the seasonality of NSP-Wisconsin’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in the NSP-Wisconsin’s Annual Report on Form 10-K for the year ended Dec. 31, 2011, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Fair Value Measurement — In May 2011, the Financial Accounting Standards Board (FASB) issued Fair Value Measurement (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (Accounting Standards Update (ASU) No. 2011-04), which provides clarifications regarding existing fair value measurement principles and disclosure requirements, and also specific new guidance for items such as measurement of instruments classified within stockholders’ equity.These requirements were effective for interim and annual periods beginning after Dec. 15, 2011.NSP-Wisconsin implemented the accounting and disclosure guidance effective Jan. 1, 2012, and the implementation did not have a material impact on its consolidated financial statements.For required fair value measurement disclosures, see Note 8. Comprehensive Income — In June 2011, the FASB issued Comprehensive Income (Topic 220) — Presentation of Comprehensive Income (ASU No. 2011-05), which requires the presentation of the components of net income, the components of other comprehensive income (OCI) and total comprehensive income in either a single continuous financial statement of comprehensive income or in two separate, but consecutive financial statements of net income and comprehensive income.These updates do not affect the items reported in OCI or the guidance for reclassifying such items to net income.These requirements were effective for interim and annual periods beginning after Dec. 15, 2011.NSP-Wisconsin implemented the financial statement presentation guidance effective Jan. 1, 2012. Recently Issued Balance Sheet Offsetting — In December 2011, the FASB issued Balance Sheet (Topic 210) — Disclosures about Offsetting Assets and Liabilities (ASU No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements.These disclosure requirements do not affect the presentation of amounts in the consolidated balance sheets, and are effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods.NSP-Wisconsin does not expect the implementation of this disclosure guidance to have a material impact on its consolidated financial statements. 7 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) June 30, 2012 Dec. 31, 2011 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ Inventories Materials and supplies $ $ Fuel Natural gas $ $ Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 5 to the consolidated financial statements included in NSP-Wisconsin’s Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit — NSP-Wisconsin is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return. The statute of limitations applicable to Xcel Energy’s 2007 federal income tax return expired in September 2011.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expires in September 2012.As of June 30, 2012, there was no federal income tax audit in progress. State Audits — NSP-Wisconsin is a member of the Xcel Energy affiliated group that files consolidated state income tax returns. As of June 30, 2012, NSP-Wisconsin’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2007.As of June 30, 2012, there were no state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes temporary tax positions of $1.3 million and $1.5 million at June 30, 2012 and Dec. 31, 2011, respectively, for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the effective tax rate but would accelerate the payment of cash to the taxing authority to an earlier period. The unrecognized tax benefit balance was reduced by the tax benefits associated with net operating loss (NOL) carryforwards.The amounts of tax benefits associated with NOL carryforwards are as follows: (Millions of Dollars) June 30, 2012 Dec. 31, 2011 NOL carryforwards $ ) $ ) It is reasonably possible that NSP-Wisconsin’s amount of unrecognized tax benefits could significantly change in the next 12 months as the Internal Revenue Service and state audits resume.At this time, due to the uncertain nature of the audit process, an overall range of possible change cannot be reasonably estimated. The payable for interest related to unrecognized tax benefits is offset by the interest benefit associated with NOL carryforwards.The payables for interest related to unrecognized tax benefits at June 30, 2012 and Dec. 31, 2011 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of June 30, 2012 or Dec. 31, 2011. 8 Table of Contents 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 9 to the consolidated financial statements included in NSP-Wisconsin’s Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. Pending Regulatory Proceedings — Public Service Commission of Wisconsin(PSCW) 2012 Electric and Gas Rate Case— On June 1, 2012, NSP-Wisconsin filed a request with the PSCW to increase rates for electric and natural gas service effective Jan. 1, 2013.NSP-Wisconsin requested an overall increase in annual electric rates of $39.1 million, or 6.7 percent, and an increase in natural gas rates of $5.3 million, or 4.9 percent. The electric rate filing was based on a 2013 forecast test year, a return on equity of 10.40 percent, an equity ratio of 52.50 percent and an average 2013 electric rate base of approximately $788.6 million.The natural gas rate request was solely due to a proposal to recover the initial costs associated with the environmental cleanup of a site in Ashland, Wis., which includes the site of a former manufactured gas plant (MGP) that was owned by a predecessor company to NSP-Wisconsin. A PSCW decision is anticipated in the fourth quarter of 2012. 6. Commitments and Contingencies Except as noted below, the circumstances set forth in Notes 9 and 10 to the consolidated financial statements in NSP-Wisconsin’s Annual Report on Form 10-K for the year ended Dec. 31, 2011 appropriately represent, in all material respects, the current status of commitments and contingent liabilities and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to NSP-Wisconsin’s financial position. Guarantees — NSP-Wisconsin provides a guarantee for payment of customer loans related to NSP-Wisconsin’s farm rewiring program.NSP-Wisconsin’s exposure under the guarantee is based upon the net liability under the agreement.The guarantee issued by NSP-Wisconsin limits the exposure of NSP-Wisconsin to a maximum amount stated in the guarantee.The guarantee contains no recourse provisions and requires no collateral. The following table presents the guarantee issued and outstanding for NSP-Wisconsin: (Millions of Dollars) June 30, 2012 Dec. 31, 2011 Guarantee issued and outstanding $ $ Current exposure under the guarantee Environmental Contingencies MGP Sites Ashland MGP Site — NSP-Wisconsin has been named a potentially responsible party (PRP) for contamination at a site in Ashland, Wis.The Ashland/Northern States Power Lakefront Superfund Site (the Ashland site) includes property owned by NSP-Wisconsin, which was a site previously operated by a predecessor company as a MGP facility (the Upper Bluff), and two other properties: an adjacent city lakeshore park area (Kreher Park), on which an unaffiliated third party previously operated a sawmill and conducted creosote treating operations; and an area of Lake Superior’s Chequamegon Bay adjoining the park (the Sediments). The U.S. Environmental Protection Agency (EPA) issued its Record of Decision (ROD) in September 2010, which documents the remedy that the EPA has selected for the cleanup of the Ashland site.In April 2011, the EPA issued special notice letters identifying several entities, including NSP-Wisconsin, as PRPs, for future remediation at the site.The special notice letters requested that those PRPs participate in negotiations with the EPA regarding how the PRPs intended to conduct or pay for the remediation.As a result of those settlement negations, the EPA agreed to segment the Ashland site into separate areas.The first area (Phase I Project Area) includes soil and groundwater in Kreher Park and the Upper Bluff.The second area includes the Sediments. 9 Table of Contents In June 2012, a settlement in principle (Settlement) was reached among the EPA, the Wisconsin Department of Natural Resources (WDNR), the Bad River and Red Cliff Bands of the Lake Superior Tribe of Chippewa Indians and NSP-Wisconsin which, if it becomes effective, would resolve claims against NSP-Wisconsin for its alleged responsibility for the remediation of the Phase I Project Area.Under the terms of the proposed Settlement, NSP-Wisconsin agrees to perform the remediation of the Phase I Project Area, but does not admit any liability with respect to the Ashland site.The proposed Settlement reflects a cost estimate for the clean up of the Phase I Project Area of $40 million.The proposed Settlement also would resolve claims by the federal, state and tribal trustees against NSP-Wisconsin for alleged natural resource damages at the Ashland site, including both the Phase I Project Area and the Sediments.As part of the proposed Settlement, NSP-Wisconsin would convey approximately 1,390 acres of land to the State of Wisconsin and tribes so that they may manage and preserve the natural resource benefits associated with those properties. Once the proposed Settlement is executed by all parties, a consent decree reflecting this settlement will be lodged with the U.S. District Court for the Western District of Wisconsin, pending solicitation of public notice and comment.Following a 30-day public comment period, if no material adverse comments are received, the U.S. District Court would be expected to enter the consent decree as a final order, at which time it and the terms of the Settlement will become effective.While it is expected that the consent decree will be signed, there are no assurances that the consent decree will be fully executed by all parties and ultimately entered as a final order. Negotiations between the EPA and NSP-Wisconsin regarding who will pay or perform the cleanup of the Sediments are ongoing.The EPA’s ROD for the Ashland site estimates that the cost of the preferred remediation related to the Sediments is between $63.3 million and $77.1 million, with a potential deviation in such estimated costs of up to 50 percent higher to 30 percent lower. At each of June 30, 2012 and Dec. 31, 2011, NSP-Wisconsin had recorded a liability of $104.3 million for the Ashland site based upon potential remediation and design costs together with estimated outside legal and consultant costs; of which $26.6 million was considered a current liability.NSP-Wisconsin’s potential liability, the actual cost of remediation and the time frame over which the amounts may be paid are subject to change until after negotiations or litigation with the EPA and other PRPs are fully resolved.NSP-Wisconsin also continues to work to identify and access state and federal funds to apply to the ultimate remediation cost of the entire site.Unresolved issues or factors that could result in higher or lower NSP-Wisconsin remediation costs for the Ashland site include, but are not limited to, the cleanup approach implemented for the Sediments, which party implements the cleanup, the timing of when the cleanup is implemented, the contributions, if any, by other PRPs and whether federal or state funding may be directed to help offset remediation costs at the Ashland site. NSP-Wisconsin has deferred, as a regulatory asset, the estimated site remediation costs to date less insurance and rate recoveries, based on an expectation that the PSCW will continue to allow NSP-Wisconsin to recover payments for environmental remediation from its customers.The PSCW has consistently authorized in NSP-Wisconsin rates recovery of all remediation costs incurred at the Ashland site, and has authorized recovery of MGP remediation costs by other Wisconsin utilities.External MGP remediation costs are subject to deferral in the Wisconsin retail jurisdiction and are reviewed for prudence as part of the Wisconsin retail rate case process.Under an existing PSCW policy with respect to recovery of remediation costs for MGPs, utilities have recovered remediation costs in natural gas rates, amortized over a four- to six-year period.The PSCW has not allowed utilities to recover their carrying costs on unamortized regulatory assets for MGP remediation.In a recent rate case decision, the PSCW recognized the potential magnitude of the future liability for, and circumstances of, the cleanup at the Ashland site and indicated it may consider alternatives to its established MGP site cleanup cost accounting and cost recovery guidelines for the Ashland site in a future proceeding.Pursuant to the PSCW decision, NSP-Wisconsin proposed an alternative long-term plan to recover costs related to the Ashland site in the rate case application filed on June 1, 2012.As compared to the current cost recovery policy, NSP-Wisconsin’s alternative proposal mitigates the rate impact to natural gas customers and allows for partial recovery of carrying costs. NSP-Wisconsin expects a decision on the alternative cost recovery plan by the end of 2012. Other MGP Sites — NSP-Wisconsin is currently involved in investigating and/or remediating several other MGP sites where hazardous or other regulated materials may have been deposited.NSP-Wisconsin has identified three sites where former MGP activities have or may have resulted in actual site contamination and are under current investigation and/or remediation.At some or all of these MGP sites, there are other parties that may have responsibility for some portion of any ultimate remediation that may be conducted.NSP-Wisconsin anticipates that the majority of the remediation at these sites will continue through at least 2014.For these sites, NSP-Wisconsin had accrued $3.6 million and $3.3 million at June 30, 2012 and Dec. 31, 2011, respectively.There may be insurance recovery and/or recovery from other PRPs that will offset any costs actually incurred at these sites.NSP-Wisconsin anticipates that any amounts actually spent will be fully recovered from customers. 10 Table of Contents Environmental Requirements Greenhouse Gas (GHG) New Source Performance Standard Proposal (NSPS) and Emission Guideline for Existing Sources — In April 2012, the EPA proposed a GHG NSPS for newly constructed power plants.The proposal requires that carbon dioxide (CO2) emission rates be equal to those achieved by a natural gas combined-cycle plant, even if the plant is coal-fired.The EPA also proposed that NSPS not apply to modified or reconstructed existing power plants and noted that, pursuant to its general NSPS regulations, installation of control equipment on existing plants would not constitute a “modification” to those plants under the NSPS program.Xcel Energy submitted comments on the proposed GHG NSPS in June 2012.It is not possible to evaluate the impact of this regulation until its final requirements are known. The EPA also plans to propose GHG regulations applicable to emissions from existing power plants under the Clean Air Act (CAA).It is not known when the EPA will propose new standards for existing sources. Cross-State Air Pollution Rule (CSAPR) — In July 2011, the EPA issued its CSAPR to address long range transport of particulate matter (PM) and ozone by requiring reductions in sulfur dioxide (SO2) and nitrogen oxide (NOx) from utilities located in the eastern half of the United States, including Wisconsin.The CSAPR sets more stringent requirements than the proposed Clean Air Transport Rule.The rule also creates an emissions trading program. On Dec. 30, 2011, the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Circuit) issued a stay of the CSAPR, pending completion of judicial review.Oral arguments in the case were held in April 2012 and it is anticipated the D.C. Circuit will rule on the challenges to the CSAPR during the summer of 2012.It is not known at this time whether the CSAPR will be upheld, reversed or will require modifications pursuant to a future D.C. Circuit decision. If the CSAPR is upheld and unmodified, NSP-Wisconsin would likely make a combination of system operating changes and allowance purchases.NSP-Wisconsin estimates the cost of compliance would be $0.2 million, and expects the cost of any required capital investment will be recoverable from customers. Electric Generating Unit (EGU) Mercury and Air Toxics Standards (MATS) Rule — The final EGU MATS rule became effective April 2012.The EGU MATS rule sets emission limits for acid gases, mercury and other hazardous air pollutants and requires coal-fired utility facilities greater than 25 megawatts to demonstrate compliance within three to four years of the effective date.NSP-Wisconsin believes these costs will be recoverable through regulatory mechanisms and does not expect a material impact on results of operations, financial position or cash flows. Revisions to National Ambient Air Quality Standards (NAAQS) for PM — In June 2012, the EPA proposed to lower the primary (health-based) NAAQS for annual average fine PM and to retain the current daily standard for fine PM.In areas in which NSP-Wisconsin operates power plants, current monitored air concentrations are below the range of the proposed annual primary standard.The EPA also proposed to add a secondary (welfare-based) NAAQS to improve visibility, primarily in urban areas.NSP-Wisconsin expects the proposed visibility standard would likely be met where NSP-Wisconsin operates power plants based on currently available information.A final rule is expected in December 2012 and the EPA is expected to designate non-compliant locations by December 2014.If such areas are identified, states would then study the sources of the nonattainment and make emission reduction plans to attain the standards.It is not possible to evaluate the impact of this regulation further until its final requirements are known. Legal Contingencies Lawsuits and claims arise in the normal course of business.Management, after consultation with legal counsel, has recorded an estimate of the probable cost of settlement or other disposition.The ultimate outcome of these matters cannot presently be determined.Accordingly, the ultimate resolution of these matters could have a material effect on NSP-Wisconsin’s consolidated financial position, results of operations, and cash flows. 11 Table of Contents Environmental Litigation Native Village of Kivalina vs. Xcel Energy Inc. et al. — In February 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in U.S. District Court for the Northern District of California against Xcel Energy Inc., the parent company of NSP-Wisconsin, and 23 other utility, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of CO2 and other GHGs contribute to global warming, which is harming their village.Xcel Energy Inc. believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss in June 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit (Ninth Circuit).In November 2011, oral arguments were presented.It is unknown when the Ninth Circuit will render a final opinion.The amount of damages claimed by plaintiffs is unknown, but likely includes the cost of relocating the village of Kivalina.Plaintiffs’ alleged relocation is estimated to cost between $95 million to $400 million.While Xcel Energy Inc. believes the likelihood of loss is remote, given the nature of this case and any surrounding uncertainty, it could potentially have a material impact on NSP-Wisconsin’s consolidated results of operations, cash flows or financial position.No accrual has been recorded for this matter. Comer vs. Xcel Energy Inc. et al. — In May 2011, less than a year after their initial lawsuit was dismissed, plaintiffs in this purported class action lawsuit filed a second lawsuit against more than 85 utility, oil, chemical and coal companies in U.S. District Court in Mississippi.The complaint alleges defendants’ CO2 emissions intensified the strength of Hurricane Katrina and increased the damage plaintiffs purportedly sustained to their property.Plaintiffs base their claims on public and private nuisance, trespass and negligence.Among the defendants named in the complaint are Xcel Energy Inc. and NSP-Wisconsin.The amount of damages claimed by plaintiffs is unknown.The defendants, including Xcel Energy Inc., believe this lawsuit is without merit and filed a motion to dismiss the lawsuit.In March 2012, the U.S. District Court granted this motion for dismissal.In April 2012, plaintiffs appealed this decision to the U.S. Court of Appeals for the Fifth Circuit.While Xcel Energy Inc. believes the likelihood of loss is remote, given the nature of this case and any surrounding uncertainty, it could potentially have a material impact on NSP-Wisconsin’s consolidated results of operations, cash flows or financial position.No accrual has been recorded for this matter. 7. Borrowings and Other Financing Instruments Commercial Paper — NSP-Wisconsin meets its short-term liquidity requirements primarily through the issuance of commercial paper and borrowings under its credit facility.The following table presents commercial paper outstanding for NSP-Wisconsin: (Amounts in Millions, Except Interest Rates) Three Months Ended June 30, 2012 Twelve Months Ended Dec. 31, 2011 Borrowing limit $ $ Amount outstanding at period end 79 66 Average amount outstanding 69 24 Maximum amount outstanding 70 Weighted average interest rate, computed on a daily basis % % Weighted average interest rate at period end Credit Facility — In order to use its commercial paper program to fulfill short-term funding needs, NSP-Wisconsin must have a revolving credit facility in place at least equal to the amount of its commercial paper borrowing limit and cannot issue commercial paper in an aggregate amount exceeding available capacity under this credit agreement.The line of credit provides short-term financing in the form of notes payable to banks, letters of credit and back-up support for commercial paper borrowings. At June 30, 2012, NSP-Wisconsin had the following committed credit facility available (in millions of dollars): Credit Facility Drawn (a) Available $ $ $ (a) Includes outstanding commercial paper. All credit facility bank borrowings, outstanding letters of credit and outstanding commercial paper reduce the available capacity under the credit facility.NSP-Wisconsin had no direct advances on the credit facility outstanding at June 30, 2012 and Dec. 31, 2011. 12 Table of Contents Amended Credit Agreement — In July 2012, NSP-Wisconsin entered into an amended five-year credit agreement with a syndicate of banks, replacing the previous four-year credit agreement. The amended credit agreement has substantially the same terms and conditions as the prior credit agreement with an improvement in pricing and an extension of maturity from March 2015 to July 2017. The Eurodollar borrowing margin on the line of credit was reduced from a range of 100 to 200 basis points per year, to a range of 87.5 to 175 basis points per year based on applicable long-term credit ratings. The commitment fees, calculated on the unused portion of the line of credit, were reduced from a range of 10 to 35 basis points per year, to a range of 7.5 to 27.5 basis points per year, also based on applicable long-term credit ratings. NSP-Wisconsin has the right to request an extension of the revolving termination date for an additional one-year period, subject to majority bank group approval. Letters of Credit— NSP-Wisconsin may use letters of credit, generally with terms of one-year, to provide financial guarantees for certain operating obligations.At June 30, 2012 and Dec. 31, 2011, there were no letters of credit outstanding. Other Short-Term Borrowings — The following table presents the notes payable of Clearwater Investments, Inc., a NSP-Wisconsin subsidiary, to Xcel Energy Inc.: (Amounts in Millions, Except Interest Rates) June 30, 2012 Dec. 31, 2011 Notes payable to affiliates $ $ Weighted average interest rate % % 8. Fair Value of Financial Assets and Liabilities Fair Value Measurements The accounting guidance for fair value measurements and disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value.A hierarchical framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value is established by this guidance. The three levels in the hierarchy are as follows: Level 1 — Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reporting date.The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts or priced with discounted cash flow or option pricing models using highly observable inputs. Level 3 — Significant inputs to pricing have little or no observability as of the reporting date.The types of assets and liabilities included in Level 3 are those valued with models requiring significant management judgment or estimation. Specific valuation methods include the following: Cash equivalents— The fair values of cash equivalents are generally based on cost plus accrued interest; money market funds are measured using quoted net asset values. Commodity derivatives — The methods used to measure the fair value of commodity derivative forwards and options utilize forward prices and volatilities, as well as pricing adjustments for specific delivery locations, and are generally assigned a Level 2.When contractual settlements extend to periods beyond those readily observable on active exchanges or quoted by brokers, the significance of the use of less observable forecasts of long-term forward prices and volatilities on a valuation is evaluated, and may result in Level 3 classification. NSP-Wisconsin continuously monitors the creditworthiness of the counterparties to its commodity derivative contracts and assesses each counterparty’s ability to perform on the transactions set forth in the contracts.Given this assessment, as well as an assessment of the impact of NSP-Wisconsin’s own credit risk when determining the fair value of commodity derivative liabilities, the impact of considering credit risk was immaterial to the fair value of commodity derivative assets and liabilities presented in the consolidated balance sheets. 13 Table of Contents Derivative Instruments Fair Value Measurements NSP-Wisconsin enters into derivative instruments, including forward contracts, futures, swaps and options, to reduce risk in connection with changes in interest rates and utility commodity prices. Interest Rate Derivatives — NSP-Wisconsin enters into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for an anticipated debt issuance for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At June 30, 2012, accumulated OCI related to interest rate derivatives included $0.1 million of net losses expected to be reclassified into earnings during the next 12 months as the related hedged interest rate transactions impact earnings.There were immaterial losses related to interest rate derivatives reclassified from accumulated OCI into earnings during the three months ended June 30, 2012 and 2011 and 0.1 million of net losses reclassified from accumulated OCI into earnings during the six months ended June 30, 2012 and 2011. Commodity Derivatives — NSP-Wisconsin may enter into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric and natural gas operations, including the sale of natural gas or the purchase of natural gas for resale.At June 30, 2012, NSP-Wisconsin held an immaterial amount of commodity derivatives. The following table details the gross notional amounts of commodity forwards and options at June 30, 2012 and Dec. 31, 2011: (Amounts in Thousands) (a)(b) June 30, 2012 Dec. 31, 2011 MMBtu of natural gas (a) Amounts are not reflective of net positions in the underlying commodities. (b) Notional amounts for options are also included on a gross basis, but are weighted for the probability of exercise. During the three months ended June 30, 2012, changes in the fair value of natural gas commodity derivatives resulted in an immaterial amount of net gains recognized as regulatory assets and liabilities.During the six months ended June 30, 2012, changes in the fair value of natural gas commodity derivatives resulted in net losses of $0.4 million recognized as regulatory assets and liabilities.During the three and six months ended June 30, 2011, changes in the fair value of natural gas commodity derivatives resulted in net losses of $0.2 million and $0.5 million, respectively, recognized as regulatory assets and liabilities. The classification as a regulatory asset or liability is based on commission approved regulatory recovery mechanisms. Natural gas commodity derivatives settlement losses of $2.9 million and $2.0 million were recognized during the six months ended June 30, 2012 and 2011, respectively, and were subject to purchased natural gas cost recovery mechanisms, which result in reclassifications of derivative settlement gains and losses out of income to a regulatory asset or liability, as appropriate.There were no material settlement gains or losses on commodity derivatives for the three months ended June 30, 2012 and 2011. NSP-Wisconsin had no derivative instruments designated as fair value hedges during the three and six months ended June 30, 2012 and 2011. Recurring Fair Value Measurements The following tables present, for each of the hierarchy levels, NSP-Wisconsin’s liabilities that are measured at fair value on a recurring basis: Dec. 31, 2011 Fair Value Fair Value (Thousands of Dollars) Level 1 Level 2 Level 3 Total Current derivative liabilities Natural gas commodity $ $ $
